UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 20-F/A Amendment No. 1 o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: For the transition period from to Commission file number:0-28879 China Heli Resource Renewable Incorporated (Exact name of the Registrant as specified in its charter) British Virgin Islands (Jurisdiction of incorporation or organization) 7/F, Nan Jue Tower, East Nan Hu Road, Shui Mo Gou District, Urumqi, Xin Jiang Province, P.R.China (Address of principal executive offices) Mr. Di Fan Chief Executive Officer, 7/F, Nan Jue Tower, East Nan Hu Road, Shui Mo Gou District, Urumqi, Xin Jiang Province, P.R.China Telephone: +86.991.4637236, Fax: +86.991.4683235, Email: frafan@gmail.com (Name, Telephone, E-mail and/or Facsimile Number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: None - 1 - Table of Contents Securities registered or to be registered pursuant to Section 12(g) of the Act: Title of Each Class Common Stock, No Par Value Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: Not Applicable The registrant had 872,551 Common Shares issued and outstanding as of December 31, 2009 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes xNo If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes xNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit andpost such files). Yes xNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated filer Accelerated filer xNon-accelerated filer Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: xUS GAAP International Financial Reporting Standards as issued by the International Accounting Standards Board Other If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). xYes No (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of the securities under a plan confirmed by a court. Yes No - 2 - Table of Contents TABLE OF CONTENTS PART I Page Item 1. Identity of Directors, Senior Management and Advisors 5 Item 2. Offer Statistics and Expected Timetable 5 Item 3. Key Information 5 Item 4. Information on the Company 8 Item 5. Operating and Financial Review and Prospects 10 Item 6. Directors, Senior Management and Employees 12 Item 7. Major Shareholders and Related Party Transactions 15 Item 8. Financial Information 18 Item 9. The Offer and Listing 19 Item 10. Additional Information 20 Item 11. Quantative and Qualitative Disclosures About Market Risk 22 Item 12. Description of Securities Other than Equity 22 PART II Item 13. Defaults, Dividend Arrearages and Delinquencies 23 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 23 Item 15. Controls and Procedures 23 Item 16. [Reserved] 24 Item 16A. Audit Committee Financial Expert 24 Item 16B. Code of Ethics 24 Item 16C. Principal Accountant Fees and Services 24 Item 16D. Exemptions From the Listing Standards For Audit Committees 25 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Persons 25 PART III Item 17. Financial Statements 26 Item 18. Financial Statements 26 Item 19. Exhibits 27 - 3 - Table of Contents CERTAIN INFORMATION In this Report on Form 20-F (the “Report”), unless otherwise indicated all references herein are to US dollars. FORWARD-LOOKING STATEMENTS This report contains “forward-looking statements” that represent our beliefs, projections and predictions about future events.All statements other than statements of historical fact are “forward-looking statements” including any projections of earnings, revenue or other financial items, any statements of the plans, strategies and objectives of management for future operations, any statements concerning proposed new projects or other developments, any statements regarding future economic conditions or performance, any statements of management’s beliefs, goals, strategies, intentions and objectives, and any statements of assumptions underlying any of the foregoing.Words such as “may”, “will”, “should”, “could”, “would”, “predicts”, “potential”, “continue”, “expects”, “anticipates”, “future”, “intends”, “plans”, “believes”, “estimates” and similar expressions, as well as statements in the future tense, identify forward-looking statements. These statements are necessarily subjective and involve known and unknown risks, uncertainties and other important factors that could cause our actual results, performance or achievements, or industry results, to differ materially from any future results, performance or achievements described in or implied by such statements.Actual results may differ materially from expected results described in our forward-looking statements, including with respect to correct measurement and identification of factors affecting our business or the extent of their likely impact, the accuracy and completeness of the publicly available information with respect to the factors upon which our business strategy is based or the success of our business. Forward-looking statements should not be read as a guarantee of future performance or results, and will not necessarily be accurate indications of whether, or the times by which, our performance or results may be achieved.Forward-looking statements are based on information available at the time those statements are made and management’s belief as of that time with respect to future events, and are subject to risks and uncertainties that could cause actual performance or results to differ materially from those expressed in or suggested by the forward-looking statements. Important factors that could cause actual performance or results to differ materially from those contained in forward-looking statements include, but are not limited to, those factors discussed in “Item 3. Key Information - Risk Factors” in this report and in the information incorporated herein by reference, including, among others:  China’s overall economic conditions and local market economic conditions;  Changing principles of generally accepted accounting principles;  Compliance with government regulations;  Legislation or regulatory environments, and  Geopolitical events. Further, the forward-looking statements do not reflect the potential impact of any future acquisitions, mergers, dispositions, joint ventures, collaborations or investments made by the Company.The Company does not assume any obligation to update any forward-looking statements. - 4 - Table of Contents PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS A.DIRECTORS AND SENIOR MANAGEMENT. Name Age Title Business Address Di Fan N/A Chief Executive Officer President Acting Chief Financial Officer Director 7/F, Nan Jue Tower, East Nan Hu Road, Shui Mo Gou District, Urumqi, Xin Jiang Province, P.R.China Li Fu N/A Assistant President Corporate Secretary Director 7/F, Nan Jue Tower, East Nan Hu Road, Shui Mo Gou District, Urumqi, Xin Jiang Province, P.R.China Fan Qing N/A Director 7/F, Nan Jue Tower, East Nan Hu Road, Shui Mo Gou District, Urumqi, Xin Jiang Province, P.R.China B.ADVISERS. Not applicable. C.AUDITORS. Name Business Address Lake & Associates CPA’s, LLC 1905 Wright Boulevard Schaumburg, Illinois 60193 ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not required. ITEM 3.KEY INFORMATION A.SELECTED FINANCIAL DATA. The selected financial data of the Company for the four years ended December 31, 2009 are derived from the financial statements of the Company which have been audited by Lake & Associates CPA’s ,LLC. The selected financial data set forth for the year ended December, 2005 is derived from the Company’s audited financial statements, not included herein. The information in the following table was extracted from the more detailed financial statements and related notes included herein and should be read in conjunction with such financial statements, the notes to the financial statements and with the information appearing under the heading “ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS”. - 5 - Table of Contents Year Ended December 31 Revenues $
